Appeal from an order of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered April 17, 2014 in a proceeding pursuant to RPTL article 11. The order, among other things, granted respondent’s motion to vacate a judgment of foreclosure.
Now, upon reading and filing the stipulation to withdraw appeal signed by the attorneys for the parties on May 18, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, P.J., Carni, Sconiers, Valentino and Whalen, JJ.